FedFirst Financial Corporation 10-K Exhibit 32.0 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of FedFirst Financial Corporation (the “Company”) on Form 10-K for the fiscal year ended December31, 2010 as filed with the Securities and Exchange Commission (the “Report”), the undersigned certify, pursuant to 18 U.S.C. Section1350, as added by Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. Date: March18, 2011 /s/ Patrick G. O’Brien Patrick G. O’Brien President and Chief Executive Officer (Principal Executive Officer) /s/ Robert C. Barry, Jr. Robert C. Barry, Jr. Executive Vice President and Chief Financial Officer
